Citation Nr: 1615476	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-03 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a back disability, to include intervertebral disc syndrome.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to July 1952 and from July 1953 to March 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) San Juan Regional Office (RO) in Guaynabo, Puerto Rico.

In December 2015, the claims were reopened and remanded for further evidentiary development.

The claim of service connection for a back disability was originally adjudicated as a claim of service connection for intervertebral disc syndrome.  The record reflects the Veteran has other diagnoses of a back disability.  To ensure that any back disability diagnosis is considered, the Board has recharacterized the issue.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board's December 2015 remand requested the AOJ schedule the Veteran for examinations to assess the etiology of his right elbow condition and back disability.

For the right elbow condition, a February 2016 VA examiner concluded the Veteran had osteoarthritis of the right elbow.  The examiner opined that right elbow osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's service treatment records (STRs) were silent for the claimed condition and there was no objective medical evidence that the Veteran had continued to complain about or received treatment for the right elbow condition for at least ten years after service.  The examiner also noted that right elbow osteoarthritis was considered part of the normal aging process in patients older than 40.  He mentioned that the Veteran was a chef in a hospital for a few years after service.  He placed importance on this fact because it meant the Veteran was able to use his right elbow without any disability for at least a few years after his discharge from service.

Regarding the back disability, the February 2016 VA examiner concluded the Veteran had lumbar paravertebral myositis, but did not have intervertebral disc syndrome.  The examiner opined that lumbar myositis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based this opinion on the available evidence being silent for a lumbar condition of lumbar myositis during service.  The examiner noted that he could not render an opinion concerning the relationship between intervertebral disc syndrome and the Veteran's service since the medical records and physical examination of the Veteran did not support such a diagnosis.

The Board finds that these opinions are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has alleged that he injured his right elbow and back during a jeep accident in service.  Specifically, he has reported that he served in Korea during the Korean War as a cannoneer and an infantry soldier and that he was constantly under enemy fire.  He has stated that on one occasion his commander was wounded in battle and the Veteran was detailed to take him to the hospital.  When he was returning to his post from the hospital, the jeep he was riding in got into an accident and he experienced a fracture to his right elbow and injured his back.  See, e.g., January 1998 Veteran statement.

The Veteran's DD Form 214 reflects that he served with Company B of the 296th Infantry during the Korean War and that he received a Combat Infantry Badge.  

Additionally, a November 2009 statement from the Veteran's friend C.B.C. reports that he was friends with the Veteran when he was stationed in Korea.  C.B.C. remembered receiving a letter from the Veteran during that time telling him that he had been in an accident where a jeep overturned and that he had been taken to the hospital for treatment for his right elbow and back.

It is also notable that the Veteran's STRs are "fire related" and that the only STRs of record are an undated reenlistment examination and a March 1954 separation examination.  In such a situation, VA has a heightened obligation to assist the claimant in the development of his case, to explain all findings and conclusions, and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The events described above are consistent with the circumstances, conditions, or hardships of the Veteran's combat service.  Thus, even though there is no official record of the specific injuries the Veteran has reported, since there is no clear and convincing evidence to the contrary, VA must accept lay evidence of such incurrence.  38 U.S.C.A. § 1154(b).  Therefore, the VA examiners' opinions are insufficient as they rely on the absence of STR evidence in reaching a negative conclusion and do not consider the Veteran's statements regarding what occurred during his combat service. 

Since the Veteran's claims are being remanded, all updated VA treatment records since February 2016 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from February 2016 to the present.

2.  Request a records review and addendum medical opinion(s) regarding the etiology of the Veteran's right elbow condition and back disability from the examiners who completed the February 2016 VA examinations, or other appropriate clinician(s) if the February 2016 examiners are unavailable.  The claims folder and copies of all pertinent records should be made available to and be reviewed by the clinician(s) in conjunction with this request. 

The reviewing clinician(s) should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right elbow condition or back disability is related to the Veteran's active service, including to a jeep accident occurring therein? 

For purposes of this request, the reviewing clinician(s) should accept as true the Veteran's statements to the effect that he was involved in a jeep accident during his combat service and that he injured his right elbow and back at that time.  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician(s) cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

